On September 29, 1958 this court (7 A D 2d 728) denied appellant’s motion (1) for leave to appeal as a poor person from a judgment of the County Court, Queens County, sentencing appellant to serve from 12% to 25 years after he had been found guilty by a jury of manslaughter in the first degree, while armed, and (2) for assignment of counsel. On the same day, the appeal having been regularly on the calendar and no record or appellant’s brief having been filed, this court dismissed the appeal on the District Attorney’s motion. On July 8, 1959 the Court of Appeals reversed (6 R Y 2d 288) the order of this court dismissing the appeal and remitted the appeal to this court for further proceedings in accordance with the opinion of the Court of Appeals. The Court of Appeals held, inter alla, that “ In the case of an indigent defendant, physically unable to inspect the minutes of the *684trial on file in the County Clerk’s office — as where he is incarcerated at the time he seeks to appeal — and who urges errors as occurring at the trial, assignment of counsel for his appeal is required to insure that he be afforded adequate appellate review within the meaning of the equal protection and due process clauses of the Constitution ” (People v. Pitts, 6 N Y 2d 288, 292). By order entered September 9, 1959, the order of the Court of Appeals was made the order of this court. On the court’s own motion the appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five copies of his brief and to serve one copy thereof on the District Attorney. The brief shall be double spaced and each page shall contain not more than three folios. The appellant’s time is enlarged to the February 1960 Term, for which term the appeal is ordered to be placed on the calendar. Miss Florence M. Kelley, 100 Centre St., New York 13, New York, is assigned as counsel to prosecute the appeal. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.